446 F.2d 46
Richard James ROGERS, Plaintiff-Appellant,v.WHITE TRUCKS, a division of White Motor Corporation, Birmingham, Alabama, Defendant-Appellee.
No. 71-1559 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 13, 1971.
Rehearing Denied September 28, 1971.

Appeal from United States District Court, Northern District of Alabama; Frank H. McFadden, District Judge.
Orzell Billingsley, Jr., Birmingham, Ala., Nathaniel Jones, William Wills, New York City, for plaintiff-appellant.
C. A. Powell, III, C. John Holditch, Birmingham, Ala., for defendant-appellee; Lange, Simpson, Robinson & Somerville, Birmingham, Ala., of counsel.
Before JOHN R. BROWN, Chief Judge, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 Hyler v. Reynolds Metal Co., 5 Cir., 1970, 434 F.2d 1064


2
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966